Lundberg Stratton, J.,
dissenting. I dissent and would affirm the judgment of the court of appeals that remanded this cause to the commission to issue a new order based on evidence submitted in timely response to the second acknowledgment letter. To find that the first letter controls the filing deadline, as the majority does (even while acknowledging the confusing state of the applicable statutes), the majority unfairly penalizes the employer for the commission’s confusion and mistake. The employer had a right to rely on the second deadline. The commission is still free to review and evaluate the additional medical reports and still award PTD if it finds the reports not credible. If they are credible, the claimant has not earned PTD. Fairness to both parties still results.
Therefore, I would affirm the appellate court’s judgment granting the writ of mandamus.